Miller, Judge.
Although separate transcripts of the record and separate briefs were filed, the above appeals were joined for oral argument and will .be disposed of in a single opinion.
Each appeal is from an order of the Customs Court denying ^appellants’ motion for rehearing and vacating and setting aside separate orders of dismissal for lack of prosecution of the above cases and ■also in numerous other cases listed on a schedule recited as being annexed to said order. The schedules annexed to the motions are not shown, as such, in the transcript, but a separate schedule of cases is attached to the order and is certified by the clerk of the Customs Court to be identical to that, recited as annexed to the motion. Each transcript also includes a certificate of similarity from the clerk of the Customs Court, stating that the order of dismissal in the captioned action is typical of the other orders of dismissal entered in all ¡actions covered by the appeal.
The essential facts and issues involved herein are identical to those in the consolidated appeals in Reynold Trading Corp. et al. v. United States, CA 74-1 through 74-6, decided this date, and our opinion there is controlling here.
Appellee’s ¡argument for dismissal is rejected and the orders of the Customs Court denying appellants’ motions for rehearing and vacating and setting aside separate orders of dismissal for lack of prosecution are affirmed.